Citation Nr: 9903245	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for refractive error, 
claimed as eye trouble.

2.  Entitlement to service connection for hematuria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1994 from the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied service connection for 
refractive error.


REMAND

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a Travel 
Board hearing.  The veteran indicated that he desired a 
hearing before a Member of the Board at the RO, in his VA 
Form 9, Substantive Appeal of June 1995.  

A written request for clarification of the veteran's hearing 
request was submitted to the veteran on August 12, 1998.  
This form gave the veteran the option of checking off either 
a statement stating that he wanted a Travel Board hearing or 
that he no longer wanted a hearing.  This form also stated 
that if the veteran did not respond within 30 days, the Board 
would assume that he still desires a Travel Board hearing, 
and would make arrangements to schedule one.  The record 
contains no correspondence from the veteran within 30 days of 
the August 12, 1998 clarification date.  Thus, it is presumed 
that he desires a Travel Board hearing. 

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 3 -


